               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 2:19-00037

D’ALFONZA V. MIKELL


                   MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion to continue

the trial and all related deadlines for a period of approximately

forty-five days.   (ECF No. 28).   In support of defendant’s motion

and the need for a continuance, counsel for Mikell states that he

needs additional time to review discovery in this matter given

that it was only recently received.   Furthermore, counsel for

defendant anticipates that forensic testing will be necessary and

needs additional time to obtain such testing.     The court

contacted counsel for the government who advised that the

government does not oppose defendant’s request for a continuance.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.     In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that failure to

grant a continuance would deny counsel the reasonable time
necessary for effective preparation, taking into account the

exercise of due diligence.

      Accordingly, the court hereby ORDERS as follows:

     1.   Trial of this action is continued until May 29, 2019,

          at 9:30 a.m., in Charleston.      Jury instructions and

          proposed voir dire are to be filed by May 22, 2019;

     2.   All pretrial motions are to be filed by April 29, 2019

     3.   A pretrial motions hearing is scheduled for May 6,

          2019, at 11:30 a.m., in Charleston;

     4.   Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

          the filing of the motion until the trial is excludable

          for purposes of the Speedy Trial Act.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

          IT IS SO ORDERED this 20th day of March, 2019.

                              ENTER:



                             David A. Faber
                             Senior United States District Judge




                                  2
